Citation Nr: 0711258	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for bipolar disorder, now 
rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from December 1995 to July 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  In disagreeing with 
the RO's August 2003 decision, the veteran has specifically 
limited his appeal to a claim for a 70 percent rating for his 
service-connected bipolar disorder.  The Board remanded the 
case in November 2006.  The veteran testified before the 
Board in January 2007.  At the hearing, he also submitted 
additional evidence, along with a waiver of the RO's initial 
consideration of that evidence.  


FINDINGS OF FACT

The veteran's service-connected bipolar disorder is now 
manifested by many wide-ranging symptoms, including multiple 
suicide attempts, suicidal ideation, hallucinations, impaired 
impulse control (short temper and anger outbursts), anxiety, 
depression, manic behavior, obsessive thinking, and distrust 
of others.  He has had difficulties both in social and 
occupational relationships, with a recent divorce, a lack of 
friends, and sporadic employment that has involved jobs that 
lasted no more than several months at a time and that have 
progressively deteriorated from an executive assistant to 
retail grocery work. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for bipolar disorder are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9432 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2003, September 2005, 
February 2006, and March 2006; a rating decision in August 
2003; a statement of the case in March 2004; and supplemental 
statements of the case in February 2006 and May 2006.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  The RO's initial adjudication of the disability 
rating issue was in August 2003.  VA has made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication (the August 2003 RO decision) or 
even the final RO adjudication (the May 2006 supplemental 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Also, in March 2006, VA sent a 
letter describing the requirements for claims involving 
disability rating assignments.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last RO adjudication here (the May 2006 
supplemental statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  The Board also notes that the 
veteran is represented in this matter by an attorney. Thus, 
VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In addition, VA 
examined the veteran in June 2003.  The veteran has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
the claim.

The veteran's service-connected bipolar disorder is now rated 
50 percent disabling.  He specifically seeks a 70 percent 
rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

A 50 percent rating requires a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  38 
C.F.R. § 4.130, DC 9432.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Ibid.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The veteran testified in January 2007 that he had recently 
attempted to commit suicide and that he was having constant 
panic attacks (even during the hearing).  He also indicated 
that he bathed only after every four days and hat he would 
wear the same clothes.  His first marriage had ended in 
divorce, and he no longer had any contact with her.  In 
addition, his ex-wife did not permit him to have any contact 
with their young daughter.  (However, he had remarried since 
then.)  He stated that he was anti-social and that he had had 
no friends for many years because he did not trust people.  
He also testified that his disability had worsened since a 
June 2003 VA examination in that he had been able to work at 
that time.

The veteran's Global Assessment of Functioning (GAF) scale 
scores have usually ranged from 50 to the mid-70s, but they 
have also dipped occasionally to as low as 20 and 30.  
However, GAF scale scores alone are not dispositive.  

Rather, the evidence reflects ongoing treatment for the 
veteran's service-connected bipolar disorder for many years 
to the present.  Generally, he has had many wide-ranging 
psychiatric symptoms, including short temper, anger 
outbursts, anxiety, depression, sadness, and flat affect.  He 
also has exhibited reactions to medications, such as 
tremulousness.  He also has reported varying degrees of 
hallucinations, such as hearing voices or music.  He has 
exhibited hypomanic behavior, as well as manic symptoms.    
Although his condition has often been described as stable on 
medications, he has required ongoing adjustments to his many 
medications. Indeed, his medications have been used to treat 
many symptoms, including obsessive thinking, anxiety, 
depression, and hallucinations.

The evidence also reflects that the veteran has had ongoing 
problems with social relationships.  Although he has since 
remarried and has a small child with his current wife, in the 
last few years, he reported strife at home with his previous 
wife.  That marriage ended in divorce.  His former wife 
apparently has full custody of their daughter, and she 
apparently has not permitted the veteran to have any contact 
with the daughter.  

Moreover, the veteran has had deteriorating occupational 
relationships.  Although he initially had worked as an 
executive assistant with defense contractors, in the more 
recent years, he has worked sporadically for only a few 
months at a time.  Most recently, he has worked with a 
grocery store.  Indeed, there even is evidence that a federal 
law enforcement agency could not hire him specifically 
because of his problems with chronic depression, his poor 
response to therapy, and his emotional instability.  The 
record also reflects that he has had problems with co-
workers, who have observed his behavior.

Finally, and perhaps most significantly, the veteran has had 
numerous suicide attempts and ongoing suicidal ideation.  The 
record certainly reflects that he often does not have 
suicidal ideation with urge and intent, the record also 
reflects that he has often heard "voices" that encourage 
suicidal behavior.  Moreover, he has been hospitalized on 
many occasions for suicide attempts, including as recently as 
October 2006, according to his January 2007 hearing testimony 
before the Board.

An April 2003 letter from one of the veteran's attending 
psychiatrists over the last few years supports the veteran's 
claim.  In the letter, the psychiatrist wrote as follows:

His condition has steadily worsened since the last 
rating exam., adversely affective social and 
occupational functioning as well as his health.  
This has necessitated multiple medication changes 
and, at present, short term medical disability 
from his current job for stabilization.

He deserves a rapid and favorable response to his 
claim for increased service connected benefits for 
his condition to no less than 70%.

A June 2003 psychiatric examination conducted for VA purposes 
also supports this conclusion.  The examining psychiatrist 
described the veteran's symptoms, including depression, 
paranoia, hallucinations, and multiple hospitalizations for 
suicide attempts.  The psychiatrist also noted the veteran's 
depressed mood during examination and his erratic judgment, 
as well as tearful behavior throughout the interview.  The 
GAF scale score was 40 to 45.  Significantly, the examining 
psychiatrist commented that the veteran had "severe social 
and occupational dysfunction at this time" and that he could 
not work "given the severity of his mental illness at this 
time."  

Thus, as a whole, this evidence satisfies the criteria for a 
70 percent rating for the veteran's bipolar disorder.  See 
38 C.F.R. § 4.130, DC 9432.  As noted above, the veteran has 
specifically requested only a 70 percent rating, thus 
limiting his appeal to that rating level.  He has stated this 
in his April 2004 substantive appeal, as well as in recent 
correspondence from August 2006.  Therefore, this appeal is 
fully favorable to the veteran.   


ORDER

A 70 percent rating for bipolar disorder is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


